OFFICE         OX?

                       THE ATTORNEY                         GENERAL

PRICE   DANIEL
*rro*weu 0ENHR.u.
                                           April    28, 1947

         Hon. Ernest Cuinn                  Cpiaion    Ro. v-167
         County Attorney
         El Paso county                     Re :    Are the Texas lottery     laws
         El Paso, Texas                              violated   under a plan where-
                                                    by a merchant awards a vash-
                                                     lng machine by chance to a
                                                     registrant   .uithout requir-
                                                    ing the registrant     to be a
                                                     customer or purchase mer-
         Dear Mr. Culnn:                             chandise ?
                     The question of whether’ or not the lottery
          laws of Texas are violated   by the plan presented in
          your opinioo request of March. 26, 1947, has been care-
          fully considered.    It is stated in the enclosure to
          your letter that the company has moved its place of
         .business and proposes to.request     anyone to register   at
          the new place of business,   and on a certain night, some
          30 days or more thereafter,    a drawing will be had and
          the lucky .person will draw a washing machine.      It Is
          further. stated that the registrants    are not required to
         .be customers nor are they, required .to make a purahase.
                     This department has In the p&t rendered num-
          erous opinions concerning the legality    of various ad-
          vert ising and promotional. plans.   However, a review of
          these former oplnlons shows that uone of them were writ-
          ten on a fact ‘situation   similar to the one outlined In
          your request.
                    Article         III,   Sect,ion    47 of the Constitution
          of Texas provides:
                           “The legislature     shall pass laws pro-
                    hibiting   the establlahmsat       of lotteries   and
                    gift enterprises      in this State, as well as
                    the sale of tickets       in lotteries,     gift enter-
                    prises or other evasions involving           the lottery
                    g;$;;p+e,     established    or existing     in other
                             .
                      Pursuant to this             coastitutional command, the
          legislature   passed Article             654 of the Penal Code, ahich
          reads as follows: